DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, including the replacement sheet for FIG. 2, were received on 17 August 2020.  These drawings are accepted by the examiner.
Specification
[The specification section is divided into three parts, I., II., and III., below:]
I. The substitute specification, filed 27 August 2020, has been entered.
II. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis for the new claim phrase, “determining that assigning a resource in the cluster to the destination does not exclude [] a different resource that is mapped to the destination and has a higher shadow cost”, without adding new matter.
III. The disclosure is objected to because of the following informalities: i) in paragraph [0042] of the substitute specification, it appears “fully-loaded coast” should apparently read, “fully-loaded cost”, and ii) in claim 20, line 3, “machine readable memory” should apparently read, “machine-readable memory” (with a hyphen), for consistency within the claim set. 
Appropriate correction (or reasoned traversal) is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means”, such as in claim 21 and claims depending therefrom, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 3, 6 to 9, 13 to 23, 26 to 29, and 33 to 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9ff, and in claim 21, lines 9ff, “a total cost of transporting the plurality of resources to their respective destinations” is unclear in the claim context, because it is unclear how “their respective destinations” for any/all of the plurality of “resources” are or would be defined and/or determined for construing the claim (e.g., what makes a resource/all resources to be in possession of or uniquely associated with [i.e., “their”] a particular destination/particular destinations?)  Here, the examiner merely notes that no correspondence of the resources among the plurality of destinations is apparently inferable from the independent claim language, to show that a resource clearly possesses or is uniquely associated with (e.g., “their”) a particular destination.
In claim 15, lines 8ff and in claim 35, lines 8ff, “the lowest net cost” is indefinite both in the claim context and from the teachings of the specification because the examiner cannot determine whether this “lowest net cost” is referring to i) a lowest one of the summed net costs (line 7 of the claim) or ii) a lowest net cost of remapping a single resource to the destination (lines 3ff of the claim).
In claim 34, line 2, “the destination” has insufficient antecedent basis because it is unclear if this destination refers to the identified destination in claim 33, line 2, or to the destination to which the resource is assigned at the last line of claim 21.[2]
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 3, 6 to 9, 13 to 23, 26 to 29, and 33 to 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I:
Claim(s) 1 to 3, 6 to 9, 13 to 23, 26 to 29, and 33 to 40, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of mapping each cluster to one of the destinations, the mapping determining a total cost of transporting the plurality of resources to their respective destinations, wherein the mapping of a cluster comprises mapping all of the resources included in the cluster to the same destination and ordering each resource in a cluster based on a set of shadow costs, each shadow cost comprising a cost of remapping a resource from the destination to which the cluster is mapped to a next-more-costly destination, the shadow costs based at least in part on the stored costs for transporting each resource to each of the plurality of destinations, by: clustering a plurality of geographically different resources into a plurality of clusters of proximate resources; calculating a cost of transporting each resource to each of a plurality of destinations and storing the costs in-machine-readable memory, referenced by resource and destination; and mapping each cluster to one of the destinations, the mapping determining a total cost of transporting the plurality of resources to their respective destinations, wherein the mapping of a cluster comprises mapping all of the resources included in the cluster to the same destination; ordering each resource in a cluster based on a set of shadow costs, each shadow cost comprising a cost of remapping a resource from the destination to which the cluster is mapped to a next-more-costly destination, the shadow costs based at least in part on the stored costs for transporting each resource to each of the plurality of destinations; determining that a total number of resources in a first cluster mapped to a first destination exceeds a predetermined capacity of the first destination; and based on the ordering, remapping a resource that exceeds the predetermined capacity from the first destination to a second destination; wherein the total cost is a lowest cost of transporting the plurality of resources to their respective destinations;  wherein each destination has a redetermined capacity; and the mapping is constrained to identify a set of destinations, the set having an aggregate capacity greater than or equal to the total number of resources; further comprising: storing: for a first of the resources a first resource record including, for each of the destinations, a first cost of remapping the first resource to a next more-costly destination; and, for a second of the resources a second resource record including, for each of the destinations, a second cost of remapping the second resource to a next more-costly destination; identifying a destination, of the plurality of destinations, for which the first and second costs are equal; and changing the second resource record by a predetermined amount so that the second cost is less than the first cost; further comprising calculating for each cluster a sum of costs of transporting each resource in the cluster to the one of the destinations to which the cluster is mapped; wherein a resource is not constrained to fall within a particular cluster; wherein a total number of destinations to which clusters are mapped is constrained to be less than or equal to a number of destinations specified by a user; further comprising identifying a destination to which both a first of the clusters and a second of the clusters have been mapped; further comprising, when the destination is a first of the destinations, remapping the second of the clusters from the first of the destinations to a second of the destinations only if the first of the destinations has a predetermined capacity that is exceeded by the combined resources of both the first of the clusters and the second of the clusters; wherein the second of the destinations is different from the first of the destinations; wherein the remapping includes: evaluating for each resource in the second cluster a net cost of remapping the resource to each destination in the plurality of destinations, the net cost comprising an amount by which the cost of remapping the resource exceeds a cost of mapping the resource to the first destination; summing, for each destination, the net costs; and selecting as the second destination that destination having the lowest net cost; further comprising, after the selecting, calculating for each cluster a sum of costs of transporting each resource in the cluster to the one of the destinations to which the cluster is mapped; further comprising repeating the identifying and the remapping until all of the clusters are mapped to destinations, the destinations comprising a set of destinations having an aggregate capacity not exceeded by the total number of resources; further comprising evaluating for each resource a net cost, for each of the destinations to which the resource is not mapped, of remapping the resource from that destination to which the resource is mapped to that destination to which the resource is not mapped, the net cost comprising the amount by which the cost of remapping the resource exceeds a cost of mapping the resource; depending from claim 18, further comprising assigning to each of the plurality of destinations only resources: that are mapped to the destination; for which a predetermined capacity of the destination is not exceeded by assignment of the resource; and whose assignment to the destination does not exclude from the destination, by filling the destination, a different resource that is: mapped to the destination; and has a net cost of remapping that is higher than the resource of the assignment; further comprising, before the assigning: identifying: a first resource record in which there is a first net cost; and a second resource record in which there is a second net cost, the first and second net costs being equal; and changing the second resource record by a predetermined amount so that the second net cost is less than the first net cost; and/or a system for [machine-based] dynamic assignment of resources, the system comprising:  means for clustering a plurality of geographically different resources into a plurality of clusters of proximate resources; means for calculating a cost of transporting each resource to each of a plurality of destinations and storing the costs in machine-readable memory, referenced by resource and destination; means for mapping each cluster to one of the destinations, the mapping determining a total cost of transporting the plurality of resources to their respective destinations, wherein the mapping of a cluster comprises mapping all of the resources included in the cluster to the same destination; means for ordering each resource in the cluster based on a set of shadow costs, each shadow cost comprising a cost of remapping a resource from the destination to which the cluster is mapped to a next-more-costly destination, the shadow costs based at least in art on the stored costs for transporting each resource to each of the plurality of destinations; means for determining that assigning a resource in the cluster to the destination does not exclude from the destination by filling a predetermined capacity, a different resource that is mapped to the destination and has a higher shadow cost; and means for assigning the resource to the destination.
 Per the 2019 PEG[3], this abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed, as mental steps e.g., of clustering, calculating, ordering (costs), etc., in the human mind, it involves recited mathematical concepts (calculating, ordering, etc.), and moreover, it constitutes a method of or system for organizing human activity (e.g., reallocating people to destinations for conducting conferences or meetings to optimize total cost, as being or covering a fundamental economic principle or practice, commercial interactions, the managing of personal behavior, and relationships or interactions between people).
For example only, regarding claim 1, four resources could be (four company employees) A, B, C, D who lived in NJ, NY, CA, and AZ, a number of destinations could be 1, 2, 3, representing DC, NJ, and CO, the resources could be clustered into two geographic clusters AB (East Coast) and CD (West Coast), the twelve costs of transporting the four resources to the three destinations could be calculated as $A1 (e.g., NJ to DC, $250), $A2 (e.g., NJ to NJ, $80), $A3 (e.g., NJ to CO, $550), $B1 (etc.), $B2, $B3, $C1, $C2, $C3, $D1, $D2, $D3 using Expedia or any other available cost service by a human resources (HR) company employee in DC, as it is currently done today and was done at the time the application was filed.  Based on the costs, the cluster AB could be initially mapped, by the HR employee, to destination 1 as a first destination for a first meeting, and the cluster CD could be mapped to destination 3 as a second destination for a second meeting, and tickets purchased.  Then, because at least one of A or B was subsequently required by the company CEO to personally meet with C and D at a meeting, a difference in cost between $A1 and $A3 ( diff. $300) and a difference in cost between $B1 and $B3 (diff. $200) could be determined by the HR employee (obviously by ordering their “diff” magnitudes) to see which resource (A or B) would be less costly to now send to Colorado, with previous costs having been sunk but creditable, in order to participate in the second meeting with C and D. Based on the cost differences B could be reallocated to the second meeting in CO with C and D, while A was sent to the meeting in DC.  Then, a map showing employee A in DC and employees BCD in CO could be presented to the CEO on meeting day, as extra-solution activity, to show him that his requirements were being followed.  The mental calculations for practicing the method of claim 1 in the scenario above apparently involve nothing more complicated than subtractions and numerical comparisons, and could be easily and practically performed, in total, in the human mind or with a pencil and paper.
Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) particular machine, transformation, improvement to the functioning of a computer4 or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is apparently recited in or encompassed by the claims.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., an inferred machine for claim 21, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated at paragraphs [02] to [06] of applicant’s substitute specification, and moreover, the generically recited computer elements, functions, and usage (e.g., the processor and the using of the processor running computer-executable instructions, machine-readable memory, the recited “means” implemented by generic computer components, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., resource assignment) is not enough to transform the abstract idea into a patent-eligible invention (Flook[5]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
In this respect, the examiner merely notes that the claims, in so far as they use a particular computational technique (e.g., including clustering, storing, calculating, mapping, etc.) for (e.g., mathematically) determining a result (an optimized total cost), appear similar to the claims in Benson which used e.g., storing, shifting, masking, and adding to (mathematically) determine the mathematical result (a binary value).6  NB:  In Benson, it was not alleged that others had operated the computer/reentrant shift register in the same or obvious manners as the applicant had done, and the invention was “purported [by applicant] to cover any use of the claimed method in a general-purpose digital computer of any type” (quoting the Supreme Court).
Moreover, as to the mathematical concepts used in/by the claims, see also e.g., Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”
In this respect, the present claims appear to do nothing with the remapped resource or the resource assigned to the destination.  That is, they are simply (they represent) an improved method of calculation, perhaps tied to a specific (insignificant[7]) end use of dynamic assignment of resources, without (significantly) more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 3, 6 to 9, 13 to 23, 26 to 29, and 33 to 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 32 of U.S. Patent No. 10,789,558 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because with only slight differences, all limitations in the present claims of the instant application have been claimed in the reference patent, or would have been obvious to one of ordinary skill in the art when the reference patent claims were interpreted in light of the reference patent specification, with correspondence between the limitations in the present claims and the limitations of the patented claims being as provided in the following table:
Current Claims in 16/994978
(instant application)
Patented Claims in US 10,789,558
(reference patent)
1
1, 17
2
2
3
3
6
6
7
7
8
8
9
1, 17
13
9
14
10
15
11
16
12
17
13
18
14
19
15
20
16
21
1, 17
22
18
23
19
26
22
27
23
28
24
29
1, 17
33
25
34
26
35
27
36
28
37
29
38
30
39
31
40
32


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Simon et al. (2012/0136571) optimizes meeting locations, including multiple meeting locations and the use of telepresence, by determining various travel scenarios and then ordering a list of the scenarios based on various criteria such as travel cost of the scenarios, for presentation to a user (FIG. 4G).
Bingham et al. (2002/0065689) selects a meeting site based on an all-inclusive meeting cost for all participants.
Hampapur et al. (2015/0073688) reveals multiple event planning based on least cost paths.
The Rangarajan et al. (2013/0117062 and 2013/0117454) references reveal the use of shadow costs in resource allocations.
Kaufman et al. (7,027,995) teaches optimizing the location of a meeting (or other resources, column 3, lines 16ff) by “clustering” “clients” (e.g., such as meeting participants) into one or more clusters (outputted at 204) which may be weighted/rated, and then determining an optimum meeting (resource) location given the participant clusters and their proximity to available meeting locations (e.g., column 2, lines 16ff and claim 1), with Kaufman et al. (‘995) teaching that, the “programming of the present invention may be implemented by one of skill in the art of clustering algorithms” (column 7, lines 52ff), having given clustering examples in FIGS. 3 and 4, with FIG. 4 being reproduced in the footnote below.8

Roller et al. (2006/0004613) reveals a (computer) planner for reducing travel costs for meetings which utilizes “zone airfares” when attendees from a particular city/origin, as an apparent cluster to be eligible for the zone airfare, meet a predetermined minimum number of attendees requirement (e.g., paragraphs [0053] and [0056]).  See e.g., FIG. 2C.
Shi et al. (2018/0188049) determines routes for transportation services using k-means clustering (paragraph [0071]).
Di Lorenzo et al. (2017/0336219) uses k-means clustering to accelerate route searches (paragraph [0059]).
Ananthanarayanan et al. (9,569,745) uses k-means clustering (see FIG. 2) in a clustering module 428 for dynamic vehicle routing used for order deliveries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Quoting the MPEP, “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 In this respect, the examiner does not find similar ambiguity in corresponding method claim 14, with the understanding that “the destination” in claim 14, line 2 refers to the “destination” of claim 13, and not (necessarily) to the “first destination” of the last line of claim 1.
        3 See the 2019 PEG Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57), see also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        4 Applicant does not apparently even claim that the method of system is used for “optimizing” total cost or the assignment of resources, which might require a significant amount of evaluation by a computer, such as evaluating the large number of partitions (processor steps) as disclosed in the specification.  For example, as indicated in applicant’s 5 May 2020 Remarks in the parent application 15/988,202 at page 13, “Conventionally, allocation of a plurality of resources among a plurality of destinations requires consideration of every combination of resources and destinations. For example, a machine-based approach to the relatively simple case of assigning fifteen travelers to two destinations would require approximately 16,000 comparisons (evaluating all the ways to create two groups from fifteen people). Assigning 20 travelers to the two destinations would require over 520,000 comparisons. If a traveler must be moved, all of the combinations need to be re-evaluated and every combination is held in computer memory for comparison.”  See also page 18 of those Remarks, “As set forth above, the invention as claimed uses an innovative combination of cluster-based optimization with shadow cost rankings in order to improve computer functionality and enable an interactive interface. Applicant respectfully submits that the claimed combination of limitations is not routine or conventional activity in the field.”
        5 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        6 For example only, claim 8 from Benson, describing a mathematical process by prose, is reproduced below:
        “8. The method of converting signals from binary coded decimal form into binary which comprises the steps of: 
        storing the binary coded decimal signals in a reentrant shift register, 
        shifting the signals to the right by at least three places, until there is a binary ‘1’ in the second position of said register, 
        masking out said binary ‘1’ in said second position of said register, 
        adding a binary ‘1’ to the first position of said register, 
        shifting the signals to the left by two positions, 
        adding a ‘1’ to said first position, and 
        shifting the signals to the right by at least three positions in preparation for a succeeding binary ‘1’ in the second position of said register.”
        7 See Parker v. Flook, 437 U.S. 584 (1978), “The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. [] The concept of patentable subject matter under 101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . .’ White v. Dunbar, 119 U.S. 47, 51.”
        8 FIG. 4 from Kaufman et al. (‘995) is reproduced below/on the next page, showing e.g., a weighted/rated cluster:
        
    PNG
    media_image1.png
    485
    517
    media_image1.png
    Greyscale